Title: To George Washington from Jonathan Boucher, 11 April 1771
From: Boucher, Jonathan
To: Washington, George



Dear Sir
Annapolis 11th of Apl 1771.

I do very cordially sympathize with M⟨rs⟩ Washington in the uneasiness I can easily suppose She must necessarily be ⟨un⟩der during this State of Suspence. Her Son was, last Monday Ev’ning, inno⟨cu⟩lated in Baltimore: and tho’ there really be in his Favour Every Thing ⟨th⟩at could be wish’d for, yet, I know She will be anxious & impatient till it be over. All I can do to ensure Success She may depend on: & I can with Truth ⟨d⟩eclare, that, at present, there is but a bare Possibility of his having it unfavourable. In Truth, They make so very light of it in Baltimore, that one is almost asha⟨med⟩ even to mention a Suspicion of a Possibility of Failure. We went up on ⟨th⟩e Monday; & for Fear of his possibly catching it in the natural Way, I had Him innoc⟨u⟩lated immediately; more especially as He was very eager for it, & in high Spirits. T⟨he⟩ Pill He took that Night made Him a little sick; & Joe complain’d that His ⟨purg⟩ed Him very unmercifully. I left Him yesterday at the Doctor’s, where every Th⟨ing se⟩em’d agreeable to Him; I purpose being with Him again on the Monday, as his ⟨Fever⟩ will likely be a coming on, on the Tuesday or Wednesday & Eruption on Thursday: all w⟨hich⟩ Time I will be there. The Doctor promis’d to write to You as You requested. An⟨d sho⟩uld any Occasion arise, You may depend

on hearing from Me, ev’n by Ex⟨press⟩: So that, if You do not hear from Me, to the Contrary, Mrs Washington may r⟨est a⟩ssur’d All is well—as I give You my Word & Honour, that, if there be but ev⟨er so⟩ distant an Appearance of any Thing unfavourable, I will not fail to comm⟨unica⟩te it to You immediately. There is a young Gentleman there (& but One, tho’ mo⟨re are⟩ daily expected) from Northampton County, of the Name of Savage; a modest, well-⟨beha⟩v’d Man, & I believe the Clerk of a County there. He promised to be a Companion ⟨to J⟩ack, & ⟨I dare⟩ say will be an acceptable one.
If any Thing shou’d be the Matter with ⟨His mutilated⟩, They are to send Express to Me; & if They do, I shall have an Oppty of letting ⟨You⟩ know of it by the Post—if I do not, conclude All is well. Shou’d I not write, ⟨mutilated⟩ Week from Baltimore, which yet I intend to do, be not uneasy. This will be bro⟨ug⟩ht to You by Mr Templeman, & being written in a Hurry in a crowded Store, mu⟨st⟩ I fear be confused. All I am & wish is to make You & Mrs Washington easy; & I hope You will be so, in Confidence that if there really were any Appearance of Danger, I wou’d not, from a mistaken Tenderness, Conceal it from You.
I beg my afft. Compts (as Jack also d⟨i⟩d) to his Mamma, Sister, yrself & Mr Washington, & am, very truly Yr most obedt Hble ⟨Ser⟩vt

Jonan Boucher

